Order, Supreme Court, New York County (Stanley L. Sklar, J.), entered June 6, 2007, which granted defendants’ motions to dismiss the third cause of action in the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered February 15, 2007, for similar relief, unanimously dismissed, without costs.
The court properly dismissed the wrongful death claim on behalf of a stillborn fetus in this medical malpractice action. It has long been the law in this State that there is no right of recovery under our wrongful death statute (EPTL 5-4.1) for a fetus stillborn as a result of injuries received while en ventre sa mere (Endresz v Friedberg, 24 NY2d 478, 485 [1969]). We find no basis for departing from this long-standing and well-settled interpretation of the statute (see Matter of Knight-Ridder Broadcasting v Greenberg, 70 NY2d 151, 157 [1987]). Concur— Lippman, P.J., Tom, Andrias and Saxe, JJ.